Citation Nr: 0335895	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This appeal arises from a January 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which granted service connection and 
assigned a non-compensable rating for residuals of a right 
ankle sprain, effective in March 2001.  

In December 2002, the RO received a Substantive Appeal from 
the veteran in which he indicated that he wished to appear at 
a hearing before the Board of Veterans' Appeals in 
Washington, DC.  The veteran also submitted an Appeal Hearing 
Options form in which he indicated that he did not want a 
hearing.  The RO contacted the veteran and determined that he 
did not want a BVA hearing.  .


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   A review of the 
records in this case reflects that the veteran has not been 
provided with notice of the Veterans Claims Assistance Act of 
2000 with respect to his appeal for an increased rating for 
his service-connected residuals for a right ankle sprain.  

In addition, although the veteran has undergone a VA 
examination, the examiner did not indicate the degree of 
functional loss due to pain in the veteran's right ankle.  
Therefore, it would be beneficial to have the veteran undergo 
a current VA examination which adequately describes 
functional impairment as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45.  

Finally, the VA examiner noted that the veteran "has been on 
Social Security Disability since 1996."  The claims file 
also contains two letters from the veteran's private 
physicians dated September and December 1999.  Both letters 
appear to be in support of a claim for Social Security 
Disability benefits and one is addressed to the Social 
Security Administration.  However, the claims file does not 
contain a Social Security Administration decision or the 
medical records on which this decision was based.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).

2.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions granting the veteran 
disability benefits as well as any 
medical records utilized in arriving at 
their decision.

3.  Thereafter, the veteran should be 
provided with an orthopedic examination 
to determine the current nature and 
severity of his right ankle condition.  
All indicated special tests and studies 
should be conducted, to include range 
of motion studies.  The examiner should 
describe in detail any functional loss 
due to the veteran's service-connected 
residuals of a right ankle sprain.  In 
particular, the examiner should be 
asked to determine whether the 
veteran's right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the right ankle is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare- ups.  The 
examiner should indicate whether any 
pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by his visible behavior.  All 
opinions expressed should be supported 
by appropriate evidence and rationale.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




